DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: the periods at the end of lines 2-3 of claim 11 should be changed to commas.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the optical interference layer comprises a physical thickness from about 10 nm to about 800 nm.” Claim 1 further recites that the first low RI sub-layer has “a physical thickness from 12 nm to about 135.” Thus, it is unclear how the optical interference layer could have a physical thickness of less than 12 nm.  For purposes of examination on the merits, the limitation “the optical interference layer comprises a physical thickness from about 10 nm to about 800 nm” is interpreted to mean “the optical interference layer comprises a physical thickness from 13 nm to about 800 nm.”
Claims 2-22 inherit the same deficiency due to their dependence on claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2010/0027383 A1, from IDS).
Regarding claim 23, Suzuki discloses a device comprising: a cover article, the cover article comprising a substrate having a surface (Table 1, Embodiment 16: substrate), and an optical film disposed on the substrate surface forming a coated surface, the optical film comprising a scratch-resistant layer (Table 1, Embodiment 16: 68 nm SiNx) and an optical interference layer disposed between the scratch-resistant layer and the substrate (see Table 1, Embodiment 16: intervening layers between substrate and 68 nm SiNx), the optical interference layer comprises a physical thickness from about 10 nm to about 800 nm (Table 1, Embodiment 16: 260 nm), wherein the optical interference layer comprises a first low refractive index (RI) sub- layer and a second high refractive index (RI) sub-layer (see Table 1, Embodiment 16), wherein the first low RI sub-layer comprises a contiguous and uninterrupted sub-layer of SiO2 disposed in direct contact with the substrate surface and has a refractive index from about 1.4 to about 1.5, as measured from about 380 nm to about 750 nm, and a physical thickness from 12 nm to about 135 nm (Table 1, Embodiment 16: 21 nm SiO2), and further wherein the cover article comprises a maximum hardness of 8 GPa or greater (Table 1, Embodiment 16: 26950 N/mm2, corresponding to ~26.95 GPa), as measured by a Berkovich Indenter Hardness Test along indentation depths of about 100 nm or greater (the method of measuring the maximum hardness is not given patentable weight in a device claim; it is noted that SiNx is present at depths of about 100 nm from the surface of the device).  
	Regarding claim 24, Suzuki discloses the optical film comprises a total of eight (8) or less of the scratch-resistant layer and the sub-layers of the optical interference layer (Table 1, Embodiment 16: 8 layers).
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 20 of U.S. Patent No. 11,231,526. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the ‘526 patent includes all the limitations of claim 1 of the present application.
Claim 1 corresponds with claim 20 of the ‘526 patent.
	Claims 23-24 correspond with claim 1 of the ‘526 patent.
Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, pending resolution of the pending double patenting rejection.
Claim 25 is allowed.
	Claim 1 would be allowable for at least the reason “the first low RI sub-layer comprises silicon-containing oxide disposed on the substrate surface, and a physical thickness from 12 nm to about 135 nm; wherein the second RI sub-layer comprises a silicon-containing nitride or a silicon- containing oxynitride; and, wherein the scratch resistant layer comprises a silicon-containing nitride, a silicon- containing oxynitride or SiuAlvOxNy, and a physical thickness of from 0.1 micrometres to 3 micrometres,” as set forth in the claimed combination.
	Claims 2-22 would be allowable due to their dependence on claim 1.
	Claim 25 is allowable for at least the reason “the scratch-resistant layer comprises one or more of AlN, Si3N4, AlOxNy, SiOxNy, A12O3, SixCy, SixOyCz, ZrO2, TiOxNy, diamond, diamond-like carbon, and SiuAlvOxNy and a physical thickness of from 0.1 micrometres to 3 micrometres; and the cover article comprises a color shift of 2 or less, when viewed at at least one incident illumination angle in the range from 5 degrees to 60 degrees from normal incidence under an illuminant comprising CIE A illuminants, CIE B illuminants CIE C illuminants, CIE D illuminants or CIE F illuminants, and further wherein color shift is determined by the equation ((a*2-a*1)2+(b*2-b*1)2), where a*i and b*i are coordinates of the article when viewed at normal incidence and a*2, and b*2 are coordinates of the article viewed at the at least one incident illumination angle, and wherein the coordinates of the article when viewed at normal incidence and at the at least one incident illumination angle are both in transmittance or reflectance,” as set forth in the claimed combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872